Name: Commission Regulation (EEC) No 1046/85 of 24 April 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/30 Official Journal of the European Communities 25. 4. 85 COMMISSION REGULATION (EEC) No 1046/85 of 24 April 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 025/84 (4), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (*), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment I7), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 30 May 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (10), as last amended by Regulation (EEC) No 3323/81 (n ) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 107, 19 . 4 . 1984, p . 13 . 0 OJ No L 281 , 1 . 11 . 1975, p . 89 . ( «) OJ No L 352, 14 . 12 . 1982, p . 1 . 0 OJ No L 124, 11 . 5. 1984, p . 1 . (8) OJ No 106, 30 . 10 . 1962, p . 2553/62. ( 10) OJ No L 192, 26 . 7 . 1980, p . 11 . (") OJ No L 334, 21 . 11 . 1981 , p . 27 .0 OJ No L 263, 19 . 9 . 1973, p. 1 . 25. 4. 85 Official Journal of the European Communities No L 112/31 ANNEX I 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat flour 5. Total quantity : 365 tonnes (500 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de TrÃ ªves 82, B-1040 Bruxelles (telex 24076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ETHIOPIA / WHEAT FLOUR / CARITAS / 40457 / MASSAWA / ACTION OF CARITAS G / FOR FREE DISTRIBU ­ TION' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 7 May 1985 16 . Shipment period : 1 to 30 June 1985 17. Security : 12 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 112/32 Official Journal of the European Communities 25. 4. 85 ANNEX II 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Uganda and Mozambique 4. Product to be mobilized : maize 5 . Total quantity : 650 tonnes 6 . Number of lots : one (in two parts) :  150 tonnes (Uganda)  500 tonnes (Mozambique) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©reales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OF1BLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 %, of which :  percentage of broken grains : 3 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags 50 kilograms  marking on the bags in letters at least 5 cm high :  150 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UGANDA / MAIZE / CARITAS / 40458 / KAMPALA VIA MOMBASA / ACTION OF CARITAS G / FOR FREE DISTRIBUTION'  500 tonnes : 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / MOCAMBIQUE / MILHO / WCC / 4071 1 / BEIRA / ACÃ Ã O DO WC / DESTINADO Ã DISTRI ­ BUIÃ Ã O GRATUITA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 25. 4. 85 Official Journal of the European Communities No L 112/33 15 . Deadline for the submission of tenders : 12 noon on 7 May 1985 16. Shipment period : 1 to 30 June 1985 17. Security : 6 ECU per tonne 18 . Supplier to send duplicate original invoice to : . Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Each part has to be delivered in containers of 20 feet 'FCL/LCL shipper's count-load and stowage'. Each container to be sealed with a numbered locktainer bolt, the number of which must appear on each transport document. No L 112/34 Official Journal of the European Communities 25. 4. 85 ANNEX III 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Senegal, Egypt, Philippines, Brazil 4. Product to be mobilized : fully milled round grain rice (non-parboiled) 5. Total quantity : 1 427 tonnes (4 140 tonnes of cereals) 6. Number of lots : one (in six parts : A : 185 tonnes ; B : 200 tonnes ; C : 457 tonnes ; D : 200 tonnes ; E : 185 tonnes ; F : 200 tonnes) 7. Intervention agency responsible for conducting the procedure : Ente nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene - sacks of a minimum weight of 120 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : A. 185 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / SÃ NÃ GAL / RIZ / CATHWELL / 41142 / DAKAR / ACTION DE CRS / POUR DISTRIBUTION GRATUITE'. B. 200 tonnes : 'DONACION DE LA COMUNIDADE ECONÃ MICA EUROPEA / BRAZIL / ARROZ / CAM / 42003 / NATAL / ACÃ Ã O DO CAM / DESTINADO A DISTRIBUIÃ Ã O GRATUITA'. C. 457 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / EGYPT / RICE / CATHWELL / 41146 / ALEXANDRIA / ACTION OF CRS / FOR FREE DISTRIBUTION'. D. 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / PHILIPPINES / RICE / CATHWELL / 40144 / LEGASPI VIA MANILA / FOR FREE DISTRIBUTION'. E. 185 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / SÃ NÃ GAL / RIZ / CATHWELL / 40143 / DAKAR / ACTION DE CRS / POUR DISTRIBUTION GRATUITE'. F. 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / PHILIPPINES / RICE / CATHWELL / 40145 / LEGASPI VIA MANILA / ACTION OF CRS / FOR FREE DISTRI ­ BUTION'. 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 25. 4. 85 Official Journal of the European Communities No L 112/35 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 6 May 1985 16. Shipment period :  Parts A, B, C, D and E : 1 to 30 June 1985  Part F : 1 to 31 August 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 4. Each part, except part C, has to be delivered in containers of 20 feet 'FCL/LCL shipper s count ­ load and stowage'. Each container to be sealed with a numbered locktainer bolt, the number of which must appear on each transport document.